Order appealed from granting a temporary injunction unanimously reversed, the motion denied and the case set down for trial at Special Term, Part III, for Monday, April 21, 1941, and the clerk is directed to take short notice; the order appealed from denying the cross-motion to dismiss the complaint unanimously affirmed; before any injunction may be granted or the complaint dismissed there are issues of fact that may not be disposed of on affidavits but must await trial, including the issue whether a bona fide partnership exists between the plaintiffs. No opinion. Settle order on one day’s notice. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.